    Case 20-13275-amc              Doc 35     Filed 08/25/20 Entered 08/25/20 11:29:16     Desc Main
                                              Document     Page 1 of 1

                   Industrial Food Truck, LLC
               CASE #20-13275AMC--CHAPTER 11V
                        Profit and Loss
                        For Period of August 1-19, 2020

                                                                  Total
Income
 Commissary Fees                                                                3,250.00
 Loan - CoVid                                                               18,560.54
Total Income                                          $                     21,810.54
Cost of Goods Sold
 Cost of labor - COS
   Subcontractors - COS (Fab Shop)                                              3,400.00
     Mario Spina                                                                2,275.00
   Total Subcontractors - COS (Fab Shop)              $                         5,675.00
 Total Cost of labor - COS                            $                         5,675.00
Total Cost of Goods Sold                              $                         5,675.00
Gross Profit                                          $                     16,135.54
Expenses
 Bank Charges                                                                    235.00
 Legal & Professional Fees                                                      7,500.00
   Graphic - Website                                                              80.00
 Total Legal & Professional Fees                      $                         7,580.00
 Rent or Lease                                                                  8,000.00
 Travel                                                                          200.00
Total Expenses                                        $                     16,015.00
Net Operating Income                                  $                          120.54
Net Income                                            $                          120.54




Prepared by Jennifer Gertsman of Gertsman Financial Services LLC on 8/24/2020
